EXHIBIT 10.1

AMENDMENT TO REGISTRATION RIGHTS AGREEMENT

This Amendment to Registration Rights Agreement (this “Amendment”) is made and
entered into as of June 19, 2020, by and among StoneMor Inc., a Delaware
corporation (“StoneMor”), and each of the other parties listed on the signature
pages hereto (the “Demand Holders” and, together with the Company, the
“Parties”).

WHEREAS, the Parties desire to amend that certain Registration Rights Agreement,
dated as of January 30, 2020 (the “Agreement”), by and among the Company and the
Initial Holders, as more fully set forth herein. Capitalized terms used and not
defined herein have the same meanings herein as set forth in the Agreement.

WHEREAS, the Company and certain purchasers (the “Purchasers”) have entered into
that certain Common Stock Purchase Agreement, dated as of May 27 2020 (the
“Purchase Agreement”), pursuant to which the Company agreed to issue and sell to
the Purchasers, and the Purchasers agreed to acquire and purchase from the
Company, (a) 12,054,795 additional shares of Common Stock (such shares, the
“Exchanged Shares”) in exchange for the surrender of one hundred seventy-six
(176) shares of Series A Preferred Stock, $0.01 par value per share, of the
Company (the “Preferred Stock”) (an exchange ratio of 68,493.15 shares of Common
Stock for each share of Preferred Stock surrendered) purchased on April 3, 2020,
and (b) 11,232,877 additional shares of Common Stock for an aggregate cash
purchase price of $8,200,000 (such shares, the “Purchased Shares”).

WHEREAS, it is a condition to the consummation of the transactions contemplated
by the Purchase Agreement that the Parties amend the Registration Rights
Agreement to provide that the Exchanged Shares and the Purchased Shares are
registrable under the Agreement.

WHEREAS, Section 9(c) of the Agreement provides that the Agreement may be
amended by written agreement of the Company and the Demand Holders.

WHEREAS, the Company and the undersigned, constituting the Demand Holders, now
desire to amend the Agreement as set forth below in connection with the issuance
and sale by the Company of Purchased Shares.

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties agree as follows:

Amendment

. The definition of “Shares” in Section 1 of the Agreement is hereby deleted and
replaced in its entirety as follows:

“Shares” means (i) the Common Stock held by the Holders as of the date hereof or
acquired pursuant to that certain Common Stock Purchase Agreement, dated as of
May 27, 2020, by and among the Company, the Investment Manager (as defined
therein) and the Purchasers (as defined therein), and (ii) and any other equity
interests of the Company or equity interests in any successor of the Company
issued in respect of such shares by reason of or in connection with any stock
dividend, stock split, combination, reorganization, recapitalization, conversion
to another type of entity or similar event involving a change in the capital
structure of the Company. For

DM3\6882981.1

 

 

 

--------------------------------------------------------------------------------

 

purposes of this Agreement, a Person shall be deemed to be a holder of Shares
and such Shares shall be deemed to be in existence whenever such Person has the
right to acquire such Shares (upon conversion, exchange or exercise in
connection with a transfer of securities or otherwise, but disregarding any
restrictions or limitations upon the exercise of such right other than vesting),
whether or not such acquisition has actually been effected, and such Person
shall be entitled to exercise the rights of a holder of Shares.

2.Joinder.  The Purchasers who were not previously party to the Agreement hereby
agree to become parties thereto and to be bound by, and have the rights set
forth in accordance with, the terms and conditions thereof.  Each such Purchaser
is among the funds or accounts managed by Axar Capital Management, LP within the
meaning of the definition of “Axar” in the Agreement.

3.Miscellaneous.

(a)Governing Law; Consent to Jurisdiction; Waiver of Jury Trial.  This Amendment
shall be governed by, and construed in accordance with, the internal laws of the
State of New York.  Each of the Parties irrevocably submits to the exclusive
jurisdiction of the courts of the State of New York located in in the Borough of
Manhattan in the City of New York and the United States District Court for the
Southern District of New York for the purpose of any suit, action, proceeding or
judgment relating to or arising out of this Agreement and the transactions
contemplated hereby.  Service of process in connection with any such suit,
action or proceeding may be served on each Party anywhere in the world by the
same methods as are specified for the giving of notices under this
Agreement.  Each of the Parties irrevocably waives any objection to the laying
of venue of any such suit, action or proceeding brought in such courts and
irrevocably waives any claim that any such suit, action or proceeding brought in
any such court has been brought in an inconvenient forum.  EACH OF THE PARTIES
HEREBY WAIVES ANY RIGHT TO REQUEST A TRIAL BY JURY IN ANY LITIGATION WITH
RESPECT TO THIS AGREEMENT AND REPRESENTS THAT COUNSEL HAS BEEN CONSULTED
SPECIFICALLY AS TO THIS WAIVER.

(b)Execution and Counterparts.  This Amendment may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same Amendment.  In
the event that any signature is delivered by facsimile or electronic mail
transmission, such signature shall create a valid binding obligation of the
Party executing (or on whose behalf such signature is executed) the same with
the same force and effect as if such signature delivered by facsimile or
electronic mail transmission were the original thereof.

[THIS SPACE LEFT BLANK INTENTIONALLY]

 

 

 

2

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have executed this Amendment as of the date
first written above.

COMPANY:

 

By:  /s/ Austin K. So

Name:Austin K. So

Title:Senior Vice President, Chief Legal Officer  and Secretary

 

 

 

 

 

 

[Signature Page to Amendment to Registration Rights Agreement]

--------------------------------------------------------------------------------

 

DEMAND HOLDERS:

SMP SPV LLC

By:  Axar Capital Management, LP, its Investment Manager

 

By:  /s/ Andrew M. Axelrod

Name:Andrew Axelrod

Title:Authorized Signatory

Address for notice:

c/o Axar Capital Management, LP

1330 Avenue of the Americas, 30th Floor

New York, NY 10019
Attention: Andrew Axelrod
Electronic mail: aaxelrod@axarcapital.com

 

STAR V PARTNERS LLC

By:  Axar Capital Management, LP, its Investment Manager

 

By:  /s/ Andrew M. Axelrod

Name:Andrew Axelrod

Title:Authorized Signatory

Address for notice:

c/o Axar Capital Management, LP

1330 Avenue of the Americas, 30th Floor

New York, NY 10019
Attention: Andrew Axelrod
Electronic mail: aaxelrod@axarcapital.com

 




 

 

 

[Signature Page to Amendment to Registration Rights Agreement]

--------------------------------------------------------------------------------

 

BLACKWELL PARTNERS LLC – SERIES E, solely with respect to the assets for which
Axar Capital Management LP acts as its Investment Manager

By:  Axar Capital Management, LP, its Investment Manager

 

By:  /s/ Andrew M. Axelrod

Name:Andrew Axelrod

Title:Authorized Signatory

Address for notice:

c/o Axar Capital Management, LP

1330 Avenue of the Americas, 30th Floor

New York, NY 10019
Attention: Andrew Axelrod
Electronic mail: aaxelrod@axarcapital.com

AXAR MASTER FUND FH SPV LLC

By:  Axar Capital Management, LP, its Investment Manager

 

By:  /s/ Andrew M. Axelrod

Name:Andrew Axelrod

Title:Authorized Signatory

Address for notice:

c/o Axar Capital Management, LP

1330 Avenue of the Americas, 30th Floor
New York, NY 10019
Attention: Andrew Axelrod
Electronic mail: aaxelrod@axarcapital.com




 

 

 

[Signature Page to Amendment to Registration Rights Agreement]

--------------------------------------------------------------------------------

 

US CEMETERY HOLDINGS LLC

By:  Axar Capital Management, LP, its Investment Manager

By:  /s/ Andrew M. Axelrod

Name:Andrew Axelrod

Title:Authorized Signatory

Address for notice:

c/o Axar Capital Management, LP

1330 Avenue of the Americas, 30th Floor
New York, NY 10019
Attention: Andrew Axelrod
Electronic mail: aaxelrod@axarcapital.com




 

 

 

[Signature Page to Amendment to Registration Rights Agreement]

--------------------------------------------------------------------------------

 

AMERICAN CEMETERIES INFRASTRUCTURE INVESTORS, LLC

By: AIM Universal Holdings, LLC
       its Managing Member

By:  /s/ Robert B. Hellman, Jr.

Name:Robert B. Hellman, Jr.

Title:Managing Member

Address for notice:


American Cemeteries Infrastructure Investors, LLC

950 Tower Lane, Suite 800,

Foster City, CA 94404
Electronic mail: bhellman@aimlp.com

 

 

 

 

[Signature Page to Amendment to Registration Rights Agreement]